Citation Nr: 0407731	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  95-12 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 
percent for a service-connected duodenal ulcer, for a period 
prior to January 11, 2002.

2.  Entitlement to a disability rating in excess of 20 
percent for a duodenal ulcer, subsequent to January 11, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1971 to December 
1972.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied the 
veteran's claim of entitlement to a disability evaluation 
greater than 10 percent for the service-connected duodenal 
ulcer.  The veteran appealed this decision in May 1997.  
Subsequently, the Board remanded this case in February 1999, 
in part, for the veteran to undergo a VA examination in order 
to determine the nature and severity of his duodenal ulcer.

In addition, the case remanded in December 2001 for a VA 
examination to distinguished the veteran's symptomatology 
resulting from his duodenal ulcer from his symptomatology 
associated with his other disabilities.  In a May 2003 rating 
decision, the RO increased the disability evaluation assigned 
to the veteran's duodenal ulcer to 20 percent, effective 
January 11, 2002.  The veteran indicated his dissatisfaction 
with the 20 percent disability rating as well as his wish to 
continue with his appeal as stated in his statement in 
support of the claim dated in June 2003.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); and Charles v. Principi, 
16 Vet. App. 370 (2002).  Such notification includes 
informing the veteran and his/her representative of the VCAA, 
the criteria used to adjudicate the appealed claim(s), the 
type of evidence needed to substantiate the issue(s), as well 
as the specific type of information necessary from the 
veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

The VA examination report dated in January 2003 indicates 
that following the veteran's VA examination, the VA examiner 
scheduled him for a routine GI appointment.  Specifically, 
the VA examiner wrote in his report: 

It is difficult to say why [the veteran] 
has so much pain in his abdomen, coming 
from his stomach.  It may be he has no 
pain at all but possibly exaggerating.  
We will schedule him a routine 
appointment to the GI clinic.  He does 
have mild esophagitis and this may be 
perfectly asymptomatic and just an 
adventitious finding. 

There are no further VA medical records contained in the 
claims file following this examination report.  The Board 
finds the results of this examination may have clarified the 
veteran's opinion regarding the origin of the veteran's 
symptomatology.  As a result, it is necessary to remand the 
case to obtain them.

Accordingly, to ensure due process, this appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part:

1.  		The RO should procure any 
available medical reports associated with 
the veteran's receipt of outpatient 
treatment at the VA "GI clinic" since 
January 2003, as referenced on page 5 of 
the VA examination report dated in January 
2003.  (See January 2003 VA Examination 
Report tabbed on the left side with a 
yellow flag marked "January 2003.")  All 
records of other treatment received by the 
veteran for GI disorders subsequent to 
January 2003 and not already of record 
should also be obtained.  All such 
available records should be associated 
with the veteran's claims folder.  If no 
such medical records exist, or if the RO 
is not able to obtain these records, it 
should note that in the veteran's claims 
file.  
		
2.		The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5102 
and 5103A (West 2002), 38 C.F.R. § 3.159 
(2003) (the "VCAA"), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and any 
other applicable legal precedent.  This 
includes informing the appellant of the 
time he has in which to submit additional 
evidence.  

	3.	To the extent the claim on appeal 
remains denied, the appellant should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on his claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including the reports from the 
examination requested above and the VCAA.  
An appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


